Opinion issued February 3, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00667-CV
                            ———————————
IN RE MATTHEW G. DILICK, EAST BISSONET LTD., EAST BISSONET
          GP, INC., AND FLAT STONE II LTD., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators Matthew G. Dilick, East Bissonet Ltd., East Bissonet GP, Inc., and

Flat Stone II Ltd. filed a petition for writ of mandamus complaining of the trial

court’s denial of their Motion to File Third Party Petition and Designate

Responsible Third Parties and their Motion for Severance. 1

1
      The underlying case is Cohen v. Dilick, cause number 2010-20973, pending in the
      234th District Court of Harris County, Texas, the Honorable Wesley Ward
      presiding.
      Attorneys for real-party-in-interest Prosperity Bank, successor in interest to

Community National Bank, 2 has provided the Court with a signed copy of an

Agreed Mutual Notice of Non-Suit with Prejudice.                   Real-party-in-interest

represents “all issues between the parties” have been resolved, rendering this

mandamus proceeding moot.

      On January 16, 2015, the Court notified the parties to this original

proceeding of its intent to dismiss for lack of jurisdiction. No response has been

received from the parties, and more than ten days has passed. See TEX. R. APP. P.

42.3. In light of the parties’ settlement, this original proceeding is dismissed for

lack of jurisdiction, with each party to bear their own costs.

                                    PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




2
      Prosperity Bank is an intervenor in the trial-court proceedings.

                                            2